DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Henmi JP 2003190976 A in view of Yokoi JP 2008119658 A.
With respect to claims 1-2 and 8, the JP 2003190976 A Reference discloses an ultraviolet treatment method comprising adding an oxidant and metal catalyst and exposing to UV light for treatment. The oxidant may be a peroxy acid or a persulfuric acid also known as peroxo 2 sulfuric acid (such as peroxodisulfate). The catalyst may be Ni or Cu. (see page 2 of the NPL attached), The method may be used to treat organics disclosed in the translation paragraph 0010-0012.
In the event that further evidence is needed for the peroxodisulfate limitation, the JP 2008119658 A reference is relied upon. 
The ultraviolet oxidation apparatus 20 includes: a cylindrical vessel 21 through which organic matter-containing water is made to pass; a protective tube 22 arranged coaxially in the cylindrical vessel 21; and an ultraviolet lamp 23 arranged in the protective tube 22. 4 Persistent organic matter is oxidized and decomposed efficiently in this ultraviolet oxidation apparatus to improve the TOC removal rate. An apparatus 31 for injecting peroxodisulfate is arranged in the preceding stage of this ultraviolet oxidation apparatus 20. Does not disclose metal ions.
Both methods seek oxidation and UV treatment of contaminated waters. One of ordinary skill in the art before the effective filling date of the claimed invention, would recognize that the combination would result in expected result of providing the desired oxidation an increased oxidation with the combined oxidative and catalytic effects.

 	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Henmi/ Yokoi as applied above to claim 1, further in view of Bender U.S. Publication 2002/0033369 A1.
 	With respect to claims 3 and 4, the Henmi/Yokoi reference does not expressly disclose the lamp to be a low-pressure mercury lamp.
	The Bender reference discloses in paragraph0052 the low-pressure mercury UV lamps have wavelengths in the UV, namely about 185 nm (on special lamps), 254 nm, and 365 nm.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Henmi/ Yokoi reference and use the low-pressure mercury lamp of the Bender reference since it would yield the expected result of providing the desired light as evidenced by Bender.
 	Claims 4-6 are rejected under 35 U.S.C.103 as being unpatentable over Henmi/ Yokoi as applied above (above applied references), further in view of JP 2008119658 A Sumaiya.
 	With respect to claims 4-6, the JP 2008119658 A Sumaiya reference discloses the ion exchange unit not disclosed by the Henmi/Yokoi reference. The Sumaiya reference discloses in the English translation of the solution, a method and system for performing the method comprising: ultraviolet oxidation apparatus 20 includes: a cylindrical vessel 21 through which organic matter-containing water is made to pass; a protective tube 22 arranged coaxially in the cylindrical vessel 21; and an ultraviolet lamp 23 arranged in the protective tube 22. Persistent organic matter is oxidized and decomposed efficiently in this ultraviolet oxidation apparatus to improve the TOC removal rate. An apparatus 31 for injecting peroxodisulfate is arranged in the preceding stage of this ultraviolet oxidation apparatus 20. A first ion exchange apparatus 34,and a second ion exchange apparatus (an ion-exchanger-replaceable/ non- regenerative ion exchange apparatus) 37 are arranged in  this order in the succeeding stage of this ultraviolet oxidation apparatus 20. Paragraph 0053 discloses the UV lamp to below pressure and to use 185 nm.
 	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the Henmi/ Yokoi reference and use the ion exchange device, since it would yield the added benefit of providing increased treatment to the fluid.

 	With respect to claim 7, the applied reference do not disclose expressly wherein the concentration of the metal ions is selected from a range of 0.001 ppm to 1.0 ppm. 
 	However, in this case the ions are from the catalyst. It is known that increased use of catalyst causes increased catalytic effect while decreased use causes decreased catalytic effect. This make the amount a result effective variable.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the applied Henmi/ Yokoi reference and use the range of 0.001 ppm to 1.0 ppm, since it has been held that wherein the general conditions exist it is within the routine or ordinary skill of one in the art to find or discover the optimum or workable ranges.
 	
Allowable Subject Matter
Claims 9-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose not fairly suggest to-be-treated water, a peroxodisulfate, and metal ions other than ions of alkali metals; a first vessel holding the to-be-treated water and configured to dissolve [[a]] the peroxodisulfate and the metal ions other than ions of alkali metals into the to-be-treated water, wherein resultant to-be-treated water held by the first vessel contains the peroxodisulfate and the metal ions other than ions of alkali metals dissolved therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774